OPINION

Per Curiam:

Pursuant to a True Bill returned by a Clark County Grand *645Jury, an indictment was filed October 23, 1975, which charged that on June 23, 1974, James Cox committed the crime of conspiracy to commit murder, a gross misdemeanor under NRS 199.480.1
Cox sought and was denied habeas corpus and in this appeal he contends the order of the district court must be reversed. We agree.
The indictment was not filed until twenty (20) months after the charged offense occurred. NRS 171.090 provides, in part, that “[a]n indictment for any misdemeanor must be found, . . . within 1 year after its commission.” Accordingly, Cox is not subject to prosecution under the indictment. See Cherubini v. Sheriff, 92 Nev. 111, 546 P.2d 598 (1976).
Reversed.

 The offense subsequently achieved felony status. See Stats, of Nev. 1975, ch. 363, p. 509.